United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                       October 5, 2006

                                                                Charles R. Fulbruge III
                               No. 05-51316                             Clerk
                             Summary Calendar




SHIRLEY ANN CHARLES,

                                         Plaintiff-Appellant,

versus

D. COCKRELL; S. NANCE; KELLY WARD,

                                         Defendants-Appellees.



                         --------------------
            Appeal from the United States District Court
                  for the Western District of Texas
                            No. 6:04-CV-200
                         --------------------




Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*



     Shirley Charles, a Texas inmate, appeals the dismissal of her

42 U.S.C. § 1983 civil rights action for failure to state a claim

pursuant to 28 U.S.C. § 1915A.         Charles’s claims surrounding her

disciplinary conviction for extortion are barred by Heck v. Hum-



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
phrey, 512 U.S. 477, 486-87 (1994).      See Edwards v. Balisok, 520
U.S. 641, 643-48 (1997).    Charles’s case is distinguishable from

Muhammad v. Close, 540 U.S. 749, 754 (2004), insofar as she asked

the district court to expunge the extortion disciplinary conviction

from her record.    Moreover, the district court did not abuse its

discretion in denying Charles relief from its judgment under FED.

R. CIV. P. 59(e).   See Fletcher v. Apfel, 210 F.3d 510, 512 (5th

Cir. 2000); Jacquez v. Procunier, 801 F.2d 789, 793 (5th Cir.

1986).   Finally, Charles fails to state a claim for retaliation,

because she has neither supplied evidence of motivation nor ade-

quately alleged a chronology of events that would allow a plausible

inference of retaliation.    See Tighe v. Wall, 100 F.3d 41, 42 (5th

Cir. 1996).

     Charles’s appeal is without merit and is frivolous.     See How-

ard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).    It is therefore

dismissed.    See 5TH CIR. R. 42.2.   The instant appeal was pending

when this court imposed a 28 U.S.C. § 1915(g) three-strikes bar

against Charles.     See Charles v. Nance, No. 05-51136, 2006 WL
1752486 (5th Cir. June 21, 2006).     That bar remains in effect as to

civil actions and appeals filed in forma pauperis.     Although Char-

les has paid the filing fees in this case, she is warned that the

future filing of frivolous appeals in this court may result in ad-

ditional sanctions, which may include monetary penalties.         See

Goldgar v. Office of Admin., Executive Office of the President, 26
F.3d 32, 36 n.3 (5th Cir. 1994).
     APPEAL DISMISSED; 28 U.S.C. § 1915(g) BAR REMAINS IN EFFECT;

WARNED ABOUT MONETARY SANCTIONS.